Exhibit 99.1 The Buckle, Inc. 2407 W. 24th St. Kearney, NE68845 P.O. Box 1480 Kearney, NE68848-1480 phone:308-236-8491 fax:308-236-4493 For Immediate Release:May 20, 2010 web:www.buckle.com Contact: Karen B. Rhoads, Chief Financial Officer The Buckle, Inc. (308) 236-8491 THE BUCKLE, INC. REPORTS FIRST QUARTER NET INCOME KEARNEY, NE The Buckle, Inc. (NYSE: BKE) announced today that net income for the fiscal quarter ended May 1, 2010 was $30.1 million, or $0.65 per share ($0.64 per share on a diluted basis). Net sales for the 13-week fiscal quarter ended May 1, 2010 increased 7.6 percent to $214.8 million from net sales of $199.7 million for the prior year 13-week fiscal quarter ended May 2, 2009.Comparable store net sales for the 13-week period ended May 1, 2010 increased 2.8 percent from comparable store net sales for the prior year 13-week period ended May 2, 2009.Online sales (which are not included in comparable store sales) increased 24.0 percent to $14.4 million for the 13-week period ended May 1, 2010, compared to net sales of $11.7 million for the 13-week period ended May 2, 2009. Net income for the first quarter of fiscal 2010 was $30.1 million, or $0.65 per share ($0.64 per share on a diluted basis), compared with $26.9 million, or $0.59 per share ($0.58 per share on a diluted basis), for the first quarter of fiscal 2009. Management will hold a conference call at 10:00 a.m. EDT today to discuss first quarter results.To participate in the call, please call (800) 288-8960 and reference the conference code 156910.A replay of the call will be available for a two-week period beginning May 20, 2010 at 12:00 p.m. EDT by calling (800) 475-6701 and entering the conference code 156910. About Buckle Offering a unique mix of high-quality, on-trend apparel, accessories, and footwear, Buckle caters to fashion-conscious young men and women.Known as a denim destination, each store carries a wide selection of fits, styles, and finishes from leading denim brands, including the Company’s exclusive brand, BKE.Headquartered in Kearney, Nebraska, Buckle currently operates 412 retail stores in 41 states.As of the end of the first quarter, it operated 412 stores in 41states compared with 392 stores in 40 states at the end of the first quarter of fiscal 2009. SAFE HARBOR STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995:All forward-looking statements made by the Company involve material risks and uncertainties and are subject to change based on factors which may be beyond the Company’s control.Accordingly, the Company’s future performance and financial results may differ materially from those expressed or implied in any such forward-looking statements.Such factors include, but are not limited to, those described in the Company’s filings with the Securities and Exchange Commission.The Company does not undertake to publicly update or revise any forward-looking statements even if experience or future changes make it clear that any projected results expressed or implied therein will not be realized. Note:News releases and other information on The Buckle, Inc. can be accessed at www.buckle.com on the Internet. Financial Tables to Follow THE BUCKLE, INC. STATEMENTS OF INCOME (Amounts in Thousands Except Per Share Amounts) (Unaudited) Thirteen Weeks Ended May 1, May 2, SALES, Net of returns and allowances $ $ COST OF SALES (Including buying, distribution, and occupancy costs) Gross profit OPERATING EXPENSES: Selling General and administrative INCOME FROM OPERATIONS OTHER INCOME, Net INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ $ EARNINGS PER SHARE: Basic $ $ Diluted $ $ Basic weighted average shares Diluted weighted average shares THE BUCKLE, INC. BALANCE SHEETS (Amounts in Thousands Except Share and Per Share Amounts) (Unaudited) May 1, January 30, May 2, ASSETS 2010 (1) CURRENT ASSETS: Cash and cash equivalents $ $ $ Short-term investments Accounts receivable, net of allowance of $20, $35, and $28, respectively Inventory Prepaid expenses and other assets Total current assets PROPERTY AND EQUIPMENT: Less accumulated depreciation and amortization ) ) ) LONG-TERM INVESTMENTS OTHER ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ $ Accrued employee compensation Accrued store operating expenses Gift certificates redeemable Income taxes payable Total current liabilities DEFERRED COMPENSATION DEFERRED RENT LIABILITY Total liabilities COMMITMENTS STOCKHOLDERS’ EQUITY: Common stock, authorized 100,000,000 shares of $.01 par value; issued and outstanding; 46,726,491 shares at May 1, 2010, 46,381,263 shares at January 30, 2010, and 46,108,655 shares at May 2, 2009 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) ) Total stockholders’ equity $ $ $ (1) Derived from audited financial statements.
